DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/28/2022 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendments filed 03/22/2022 have been entered. Claims 1-6, and 9-13 remain pending in the application.  
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (US 2017/0180712, of record) in view of Frieder (US 4,577,942).
Regarding claim 1, Ohashi discloses a head-mounted display (see Fig 1) comprising: a display device to display images for the left eye and the right eye on a screen (see Fig 13b; Para [0046]; transmissive display elements capable of displaying images onto both eyes); virtual image forming optical systems for the left eye and the right eye, respectively disposed with respect to images for the left eye and the right eye on the screen (see Fig 13b; Para [0108]; collimator lens acts as virtual image forming system and is disposed respectively to the display device); and wide-focus lenses for the left eye and the right eye having a negative focal length, and respectively disposed with respect to the virtual image forming optical systems for the left eye and the right eye so as to overlap optical axis directions of the virtual image forming optical systems for the left eye and the right eye (see Fig 13b; Para [0106-0108]; lenses 328a and 328b are negative focal length lenses respectively disposed overlapping the optical axis of 330).
Ohashi does not disclose wherein the wide-focus lenses have a region having a refractive power a value of which is negative and minimum in an absolute value, where the value includes zero, at an optical center, wherein the refractive power of the region becomes increasingly negative and larger in absolute value with an increasing distance from the optical center, as a result the wide-focus lenses have the negative focal length with the range. Ohashi and Frieder are related because both teach lenses with optical power.
Frieder discloses the lens (see Fig 3) wherein the wide-focus lenses have a negative focal length with a range and have a region having a refractive power a value of which is negative and minimum in an absolute value, where the value includes zero, at an optical center, wherein the refractive power of the region becomes increasingly negative and larger in absolute value with an increasing distance from the optical center, as a result the wide-focus lenses have the negative focal length with the range (see Fig 3; Col 5, lines 35-52; lens has zero center region and increasing negative power towards edges).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Ohashi with wherein the wide-focus lenses have a negative focal length with a range and have a region having a refractive power a value of which is negative and minimum in an absolute value, where the value includes zero, at an optical center, wherein the refractive power of the region becomes increasingly negative and larger in absolute value with an increasing distance from the optical center, as a result the wide-focus lenses have the negative focal length with the range of Frieder for the purpose of improving the fit of the device on the user so as to improve image quality. 
Regarding claim 5, Ohashi in view of Frieder discloses the head-mounted display according to Claim 1 (Ohashi: see Fig 1), wherein the display device includes screens for the left eye and the right eye to respectively display the images for the left eye and the right eye (Ohashi: see Fig 1; Para [0028]; 120 presentation sections display images for left and right eyes), and the head- mounted display further comprising: a half mirror for the left eye disposed at a side opposite to the screen for the left eye of the virtual image forming optical system for the left eye, ahead of the user’s left eye; and a half mirror for the right eye disposed at a side opposite to the screen for the right eye of the virtual image forming optical system for the right eye, ahead of the user’s right eye (Ohashi: see Fig 14(a); Para [0112]; a set of optical elements including a half mirror 332 is present for each eye and each set is a disposed at a side opposite the screen 318(b), as well as being ahead of the user’s eyes).
Regarding claim 9, Ohashi in view of Frieder discloses the head-mounted display according to Claim 1 (Ohashi: see Fig 1), wherein the wide-focus lenses are configured integrally with the virtual image forming optical systems (Ohashi: see Fig 13b; lenses 328 are integrally configured with 330 forming the optical system of the device).
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (US 2017/0180712, of record) in view of Frieder (US 4,577,942) as applied to claim 1 above, and further in view of Liu (US 2020/0267380, of record). 
Regarding claim 2, Ohashi in view of Frieder discloses the head-mounted display according to Claim 1. Ohashi in view of Frieder does not disclose wherein optical centers of the wide-focus lenses for the left eye and the right eye are disposed by being respectively shifted toward a center side between the lenses in a left-right direction with respect to optical centers of the virtual image forming optical systems for the left eye and the right eye. Ohashi in view of Frieder and Liu are related because both teach head-mounted displays. 
Liu discloses a head-mounted display (see Fig 2) wherein optical centers of the wide- focus lenses for the left eye and the right eye are disposed by being respectively shifted toward a center side between the lenses in a left-right direction with respect to optical centers of the virtual image forming optical systems for the left eye and the right eye (see Figs 10 and 11; Para [00164-0166]; system adjusts lens towards a center side depending on interpupillary distance) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Ohashi in view of Frieder with wherein optical centers of the wide-focus lenses for the left eye and the right eye are disposed by being respectively shifted toward a center side between the lenses in a left-right direction with respect to optical centers of the virtual image forming optical systems for the left eye and the right eye of Liu for the purpose of improving the fit of the device on the user so as to improve image quality. 
Regarding Claim 11, Ohashi in view of Liu discloses the head-mounted display according to Claim 2 (Ohashi: see Fig 1), wherein the display device includes screens for the left eye and the right eye to respectively display the images for the left eye and the right eye (Ohashi: see Fig 1; Para [0028]; 120 presentation sections display images for left and right eyes), and the head-mounted display further comprising: a half mirror for the left eye disposed at a side opposite to the screen for the left eye of the virtual image forming optical system for the left eye, ahead of the user’s left eye; and a half mirror for the right eye disposed at a side opposite to the screen for the right eye of the virtual image forming optical system for the right eye, ahead of the user’s right eye (Ohashi: see Fig 14(a); Para [0112]; a set of optical elements including a half mirror 332 is present for each eye and each set is a disposed at a side opposite the screen 318(b), as well as being ahead of the user’s eyes).
Claims 3, 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (US 2017/0180712, of record) in view of Frieder (US 4,577,942) and Liu (US 2020/0267380, of record) as applied to claim 2 above, and further in view of Vaganov (US 2017/0018112, of record). 
Regarding claim 3, Ohashi in view of Frieder and Liu discloses the head-mounted display according to Claim 2 (Liu: see Fig 2). Ohashi in view of Frieder and Liu does not disclose wherein shift amounts A of the respective optical centers of the wide-focus lenses for the left eye and the right eye with respect to optical axes of lenses of the virtual image forming optical systems for the left eye and the right eye which the wide-focus lenses are made to overlap, are within a range of A = Pd/2Q to Pd/2(1,.+d) with respect to an interval P between the virtual image forming optical systems for the left eye and the right eye in the left-right direction, a separation distance d between the wide-focus lenses for the left eye and the right eye and the pupils of the left eye and the right eye of a user, a separation distance I, between the wide-focus lenses for the left eye and the right eye and virtual images formed by the virtual image forming optical systems for the left eye and the right eye, and a separation distance Q between the pupils of the left eye and the right eye of the user and a working position in front of the user. Ohashi in view of Frieder and Liu and Vaganov are related because both disclose head-mounted displays. 
Vaganov discloses the head-mounted display (see Figs 3A and 3B) wherein shift amounts A of the respective optical centers of the wide-focus lenses for the left eye and the right eye with respect to optical axes of lenses of the virtual image forming optical systems for the left eye and the right eye which the wide-focus lenses are made to overlap, are within a range of A = Pd/2Q to Pd/2(lo+d) (see Fig 3A; Para [0096]; shift is determined to be x=Ld/2Z) with respect to an interval P between the virtual image forming optical systems for the left eye and the right eye in the left-right direction (Para [0093]; L is same as P and is the distance between monitor and painter), a separation distance d between the wide-focus lenses for the left eye and the right eye and the pupils of the left eye and the right eye of a user (Para [0094]; d is the distance between the two eyes), a separation distance I, between the wide-focus lenses for the left eye and the right eye and virtual images formed by the virtual image forming optical systems for the left eye and the right eye, and a separation distance Q between the pupils of the left eye and the right eye of the user and a working position in front of the user (Para [0096]; Z same as Q and is equivalent to the virtual distance). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Ohashi in view of Frieder and Liu with wherein shift amounts A of the respective optical centers of the wide-focus lenses for the left eye and the right eye with respect to optical axes of lenses of the virtual image forming optical systems for the left eye and the right eye which the wide-focus lenses are made to overlap, are within a range of A = Pd/2Q to Pd/2(lo+d) with respect to an interval P between the virtual image forming optical systems for the left eye and the right eye in the left-right direction, a separation distance d between the wide-focus lenses for the left eye and the right eye and the pupils of the left eye and the right eye of a user, a separation distance Ip between the wide-focus lenses for the left eye and the right eye and virtual images formed by the virtual image forming optical systems for the left eye and the right eye, and a separation distance Q between the pupils of the left eye and the right eye of the user and a working position in front of the user of Vaganov for the purpose of improving the virtual image created by the head-mounted display through improved resolution.
Regarding claim 4, Ohashi in view of Frieder, Liu and Vaganov in view of the head-mounted display according to Claim 3 (Liu: see Fig 2), further comprising: displacement mechanisms to respectively displace the wide-focus lenses for the left eye and the right eye in the left-right direction with respect to the virtual image forming optical systems for the left eye and the right eye (Liu: see Fig 11; Para [0079]; motors responsible for changing the displacement of lenses of the display system). 
Regarding claim 12, Ohashi in view of Frieder, Liu and Vaganov the head-mounted display according to Claim 3 (Ohashi: see Fig 1), wherein the display device includes screens for the left eye and the right eye to respectively display the images for the left eye and the right eye (Ohashi: see Fig 1; Para [0028]; 120 presentation sections display images for left and right eyes), and the head-mounted display further comprising: a half mirror for the left eye disposed at a side opposite to the screen for the left eye of the virtual image forming optical system for the left eye, ahead of the user’s left eye; and a half mirror for the right eye disposed at a side opposite to the screen for the right eye of the virtual image forming optical system for the right eye, ahead of the user’s right eye (Ohashi: see Fig 14(a); Para [0112]; a set of optical elements including a half mirror 332 is present for each eye and each set is a disposed at a side opposite the screen 318(b), as well as being ahead of the user’s eyes). 
Regarding claim 13, Ohashi in view of Frieder, Liu and Vaganov disclose the head-mounted display according to Claim 4 (Ohashi: see Fig 1), wherein the display device includes screens for the left eye and the right eye to respectively display the images for the left eye and the right eye (Ohashi: see Fig 1; Para [0028]; 120 presentation sections display images for left and right eyes), and the head-mounted display further comprising: a half mirror for the left eye disposed at a side opposite to the screen for the left eye of the virtual image forming optical system for the left eye, ahead of the user’s left eye; and a half mirror for the right eye disposed at a side opposite to the screen for the right eye of the virtual image forming optical system for the right eye, ahead of the user’s right eye (Ohashi: see Fig 14(a); Para [0112]; a set of optical elements including a half mirror 332 is present for each eye and each set is a disposed at a side opposite the screen 318(b), as well as being ahead of the user’s eyes).
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (US 2017/0180712, of record) in view of Frieder (US 4,577,942) as applied to claim 1 above, and further in view of Sato (US 2003/0161051, of record). 
Regarding claim 6, Ohashi in view of Frieder discloses the head-mounted display according to Claim 1 (see Fig 1). Ohashi in view of Frieder does not disclose wherein when an axis in the anteroposterior direction, passing through an optical center of a wide- focus lens to be used as the wide- focus lenses for the left eye and the right eye, is defined as a z- axis, and a direction toward the rear side of the lens is defined as a positive direction of the z-axis, a first aspherical component expressed as Ar4+Br6+Cr8+Dr10 (r is a distance from the z-axis, and A, B, C, and D are constants) and suppressing fluctuation in average power from the optical center to a lens peripheral edge portion is added to a z-coordinate value of at least one of the front surface and the rear surface of the lens, and a second aspherical component expressed as Er3 (E is a constant) is added to a z- coordinate value of either of the front surface and the rear surface of the lens. Ohashi in view of Frieder and Sato are related because both disclose optical devices including lenses. 
Sato discloses an optical device (see Fig 1) wherein when an axis in the anteroposterior direction, passing through an optical center of a wide- focus lens to be used as the wide-focus lenses for the left eye and the right eye (see Fig 1; an axis X passes through a center of a lenses L1-L4), is defined as a z- axis, and a direction toward the rear side of the lens is defined as a positive direction of the z-axis (see Fig 1; a direction towards the front of the lens unit is considered the positive direction ), a first aspherical component expressed as Ar4+Br6+Cr8+Dr10 (r is a distance from the z-axis (Para [0027]; Y is distance from the optical axis), and A, B, C, and D are constants) and suppressing fluctuation in average power from the optical center to a lens peripheral edge portion is added to a z-coordinate value of at least one of the front surface and the rear surface of the lens (see Fig 1; Para [0023]; Equation A includes components equivalent to A, B, C, D namely A4, A6, A8, A10), and a second aspherical component expressed as Er3 (E is a constant) is added to a z- coordinate value of either of the front surface and the rear surface of the lens (see Fig 1; Para [0023]; a component A3Y° is present in the aspheric equation A, A3 being equivalent to E). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Ohashi in view of Frieder with wherein when an axis in the anteroposterior direction, passing through an optical center of a wide- focus lens to be used as the wide- focus lenses for the left eye and the right eye, is defined as a z- axis, and a direction toward the rear side of the lens is defined as a positive direction of the z-axis, a first aspherical component expressed as Ar4+Br6+Cr8+Dr10 (r is a distance from the z-axis, and A, B, C, and D are constants) and suppressing fluctuation in average power from the optical center to a lens peripheral edge portion is added to a z-coordinate value of at least one of the front surface and the rear surface of the lens, and a second aspherical component expressed as Er3 (E is a constant) is added to a z- coordinate value of either of the front surface and the rear surface of the lens of Sato for the purpose of improving the image quality by removing aberration. 
Regarding claim 10, Ohashi in view of Frieder and Sato a method for designing the wide-focus lens according to Claim 6 (Sato: see Figs 1 and 3), comprising: a first aspherical component adding process (Sato: see Fig 1; Para [0018]; aspheric component included in lens L4) in which, when an axis in the anteroposterior direction, passing through the optical center, is defined as a z-axis, and a direction toward the rear side of the lens is defined as a positive direction of the z-axis (Sato: see Fig 1; an axis X passes through a center of a lenses L1- LA), a first aspherical component expressed as Ar4+Br6+Cr8+Dr10 (r is a distance from the z-axis (Sato: Para [0027]; Y is distance from the optical axis), and A, B, C, and D are constants) and suppressing fluctuation in average power from the optical center to a lens peripheral edge portion is added to a z-coordinate value of at least one of the front surface and the rear surface of the lens determined based on prescription power (Sato: see Fig 1; Para [0023]; see Table 1 and 2; Equation A includes components equivalent to A, B, C, D namely A4, A6, A8, A10, aspheric surfaces 7 and 8 meant to reduce aberrations within the optical system); and a second aspherical component adding process in which a second aspherical component expressed as Er (E is a constant) is added to a z-coordinate value of either of the front surface and the rear surface of the lens (Sato: see Fig 1; Para [0023]; see Tables 1 and 2; a component A3Y3 is present in the aspheric equation A, A3 being equivalent to E).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872                                                                                                                                                                                                        

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872